Citation Nr: 1538721	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for bilateral hearing loss and assigned a 0 percent (or non-compensable) evaluation.  The Veteran appealed with respect to the propriety of the initially assigned rating.  

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He also testified at a Board hearing in July 2009; however, in June 2012, he was informed that the Veterans Law Judge who conducted the July 2009 hearing was no longer employed by the Board.  The Veteran subsequently requested another Board hearing at the RO, and in July 2012, the Board remanded the Veteran's claim to the RO for the purpose of scheduling his requested hearing.  The Veteran and his spouse then testified before the undersigned Veterans Law Judge in November 2012.  Transcripts of all three hearings have been associated with the record.

In March 2010, July 2012, and January 2013, the Board remanded the issue on appeal for additional evidentiary development.  The matter has now been returned for final appellate review.

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the VBMS and Virtual VA claims file reveals additional VA treatment records dated through March 2015.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  While the agency of original jurisdiction (AOJ) has only considered VA treatment records dated through January 2013, the Board finds no prejudice to the Veteran in proceeding with a decision at this time as the remainder of the VA treatment records do not show a hearing impairment greater than that already of record. 

Also contained in the Veteran's VBMS file is a September 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which the Veteran claimed entitlement to an increased rating for posttraumatic stress disorder.  This has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level III hearing in the right ear and no worse than Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished in the present appeal, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service VA treatment records and the reports of four separate VA audiological examinations.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, the Veteran was afforded VA examinations in in March 2005, August 2007, June 2010, and February 2013, to evaluate the severity of his hearing loss.  The Board finds that the examinations are adequate to adjudicate the Veteran's appeal.  Specifically, as shown below, each was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and they describe the Veteran's hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examination reports addressed the functional effects of the Veteran's hearing loss disability so as to allow the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Finally, the evidence does not show that the Veteran's hearing loss has materially worsened since the most recent VA evaluation, in February 2013.  See 38 C.F.R.  §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 40 (1997).  Accordingly, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Board also finds that there was substantial compliance with its March 2010, July 2012, and January 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist as requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Here, in the March 2010 remand, the Board directed the AOJ to obtain additional VA treatment records and schedule the Veteran for an audiological examination.  A review of the record shows that VA treatment records were obtained, and in June 2010, the Veteran underwent a VA audiological examination. 

As noted in the Introduction, in June 2012, the Veteran was informed that the Veterans' Law Judge who conducted his July 2009 Board hearing was no longer employed by the Board and, therefore, he was entitled to a new hearing.  The Veteran requested another hearing and in July 2012, the Board remanded the claim to the AOJ to schedule it.  The hearing was held in November 2012.

In its January 2013 remand, the Board instructed the AOJ to obtain updated VA treatment records and to schedule the Veteran for an audiological examination, as he had alleged that his hearing loss had increased in severity since his last examination at his November 2012 Board hearing.  A review of the record shows that updated VA treatment records were uploaded to the Veteran's Virtual VA folder in January 2013, and he underwent a VA audiological examination in February 2013.  

Accordingly, the Board finds that there has been substantial compliance with the Board's March 2010, June 2012, and January 2013 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

The Board further notes that the Veteran provided testimony before a DRO in July 2008, a former Acting Veterans Law Judge in July 2009, and before the undersigned Veterans Law Judge in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2008 hearing, the DRO noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's hearing loss disability, as well as the impact of his hearing loss on his daily life.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  38 C.F.R. § 3.103(c)(2).  Although the DRO did not suggest the submission of evidence that may have been overlooked, additional development was undertaken following the hearing, as the Veteran submitted a VA medical record in conjunction with his claim. 

During the July 2009 Board hearing, the Acting Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's bilateral hearing loss.  Therefore, the Board finds that the issue was again "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim," were also fully explained.  Id. Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining a new VA audiological examination to determine the current nature of the Veteran's bilateral hearing loss.

Finally, during the November 2012 hearing, the undersigned enumerated the issue on appeal. Also, information was solicited regarding the nature and severity of the Veteran's bilateral hearing loss, to include type and severity of symptoms, and the impact such symptoms have on his daily life and employability.   Moreover, the hearing discussion addressed the Veteran's belief that his symptoms had worsened in severity since he was last evaluated by VA.  Therefore, not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also fully explained, per Bryant.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination to determine the current nature and severity of his hearing loss.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. 

In sum, the Board finds that, consistent with 38 C.F.R. § 3.103(c)(2) and Bryant, the DRO, the July 2009 Veterans Law Judge, and undersigned each complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the respective hearings are legally sufficient. Accordingly, the Board may proceed to adjudicate the Veteran's claim based on the current record.

The Board therefore finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

II. Analysis

The Veteran is seeking an initial compensable rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by the results of speech discrimination tests combined with the average hearing threshold levels measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment employs controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on one of three tables: Table VI; Table VIA in exceptional cases as described in 38 C.F.R. § 4.86; and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when all of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are measured at 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

In order to obtain audiological examination results which conform to controlled speech discrimination tests (Maryland CNC), together with the results of pure tone audiometry tests, audiological examinations were conducted for VA purposes in March 2005, August 2007, June 2010, and February 2013. 

In March 2005, audiometric testing showed puretone thresholds (in decibels) for the frequencies of interest (in Hertz) as follows:   


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
45
45
45
40
LEFT
25
35
30
40
32.5

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.  At the time of the March 2005 examination, the Veteran was diagnosed with moderate sensorineural hearing loss above 1000 Hertz in the right ear, and mild to moderate sensorineural hearing loss above 1000 Hertz in the left hear. 

In August 2007, VA audiometric testing showed puretone thresholds (in decibels) for the frequencies of interest (in Hertz) as follows:   


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
40
40
50
40
LEFT
30
40
35
45
37.5

Speech recognition scores based on the Maryland CNC Test were 84 percent in the right ear and 96 percent in the left ear.  At the time of the examination, the Veteran was found to have stable mild to severe sensorineural hearing loss at 1000 Hertz and above, bilaterally.  The examiner noted that the Veteran may continue to experience communication difficulties in environments with background noise, even with the use of hearing aids.  The examiner discussed communication strategies in difficult listening environments with the Veteran. 

In June 2010, VA audiometric testing showed puretone thresholds for the frequencies of interest, as follows:   


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
45
45
55
45
LEFT
30
40
35
45
37.5

Speech recognition scores based on the Maryland CNC Test were 96 percent in each ear.  At that time, the Veteran was diagnosed with mild to moderate sensorineural hearing loss at 1000 to 4000 Hertz, bilaterally.  It was noted again that the Veteran may experience difficulty hearing in a variety of listening situations, particularly when background noise was present, even if the Veteran were wearing hearing aids.  

Finally, in February 2013, audiometric testing showed puretone thresholds for the frequencies of interest, as follows:   


HERTZ

500
1000
2000
3000
AVG.
RIGHT
35
45
50
55
46.25
LEFT
30
40
45
50
41.25

Speech recognition scores based on the Maryland CNC Test were 76 percent in the right ear and 88 percent in the left ear.  The VA examiner found that a speech discrimination score was appropriate for the Veteran.  The examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, bilaterally.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work.  She noted that the Veteran reported being unable to understand what people are saying at work, if background noise was present.  

The Board notes that VA treatment records also indicate the Veteran has been seen for hearing aid evaluations; however, the records of such evaluations do not provide audiological evaluations for rating purposes.  As a whole, the Veteran's VA treatment records reflect his complaints of decreased hearing.

As noted above, the Veteran provided testimony at a Board hearing held at the AOJ in July 2009.  At that time, he described difficulty hearing, especially concerning his right ear.  He indicated that certain voices and sounds were difficult for him to hear, and that hearing aids did not help him understand certain spoken words.  He described having to ask people to repeat things when speaking to him. 

In November 2012, the Veteran was afforded another hearing before the Board, again held at the AOJ.  At that time, he and his wife testified to the difficulty the Veteran experienced with hearing, especially when background noise was present.  The Veteran described the accommodations his employer made for him, so that he was able to do his job.  He indicated that he had clients with whom he could not speak on the phone, due to his hearing loss, and instead had to conduct business with them through alternative means.  The Veteran's wife described having to repeat herself when speaking to him, due to his hearing loss. 

The Board finds that for the entire appeal period, there has been no evidence presented which reveals compensable hearing loss in accordance with the mechanical formula used by VA under 38 C.F.R. § 4.85, and that application of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, is not warranted.  These conclusions are supported by findings made upon audiological testing conducted in March 2005, August 2007, June 2010, and February 2013. 

Specifically, on evaluation in March 2005, the Veteran's pure tone threshold average of 40 and speech discrimination score of 96 percent comports to Level I hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 32.5 and speech discrimination score of 100 percent results in Level I hearing acuity in the left ear, as well, using Table VI.  Utilizing Table VII, these results combine and comport with a noncompensable rating. 

Noncompensable hearing loss was again shown on the August 2007 VA examination.  The Veteran's pure tone threshold average of 40 and speech discrimination score of 84 percent results in Level II hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 37.5 and speech discrimination score of 96 percent results in Level I hearing acuity in the left ear using Table VI.  Utilizing Table VII, these results establish a noncompensable rating. 

The June 2010 examination reveals noncompensable hearing loss, as well.  The Veteran's pure tone threshold average of 45 and speech discrimination score of 96 percent results in Level I hearing acuity in his right ear using Table VI.  His pure tone threshold average of 37.5 and speech discrimination score of 96 percent results in Level I hearing acuity in the left ear.  As demonstrated on Table VII, such a combination warrants a noncompensable rating. 

Finally, the results of the February 2013 examination also indicate a noncompensable level of hearing loss.  The Veteran's pure tone threshold average of 46.25 and speech discrimination score of 76 percent results in Level III hearing acuity in his right ear using Table VI.  In his left ear, the pure tone threshold average of 41.25, combined with a speech discrimination score of 88 percent, results in Level II hearing.  Utilitzing Table VII, such findings result in a nonocompensable rating. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in the presence of background noise, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports that his hearing loss has affected his daily life, as manifested by his inability to distinguish words at times, even when speaking to his family.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating simply are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include asking individuals to repeat what they have said to him, and that he has trouble distinguishing words in some cases, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI, VIA, and VII were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability. 

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty understanding speech, to include in the presence of background noise, is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the initial rating issue on appeal.  In this regard, the Veteran has been employed throughout the appeal period, and although he has described some of the difficulties his hearing loss caused him at work, as well as accommodations his employer made for him due to his disability, there was no indication that his current bilateral hearing loss would render him unable to secure and follow a substantially gainful occupation.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


